Title: To James Madison from William Vans Murray, 24 June 1801
From: Murray, William Vans
To: Madison, James


No. 4.
Sir,
Paris 24 june 1801.
From a conversation which I had to day with one of the French Plenipotentiaries I believe that neither they nor their Government will consent to the unconditional suppression of the Second Article.
To morrow I shall see two of the three together & if possible Mr. Talleyrand also.
I send this by post to Havre in the hope it may reach Captn. Rodgers before he sails. I have the honour to be with great respect Sir yr. most obt. servant &c &c
W V Murray.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). Docketed by Wagner as received 31 Aug.



   
   The Maryland sailed from Le Havre on 15 July (Charles Oscar Paullin, Commodore John Rodgers: Captain, Commodore, and Senior Officer of the American Navy, 1773–1838 [Cleveland, 1910], p. 70).


